Title: Treasury Department Circular to the Collectors of the Customs, 19 December 1793
From: Treasury Department
To: Collectors of the Customs



Treasury Department December 19, 1793
Sir

An arrangement has been agreed upon with the Ambassador of Great Britain, to ascertain the losses by detention, waste or Spoliation sustained by such ⟨vessels the property⟩ of Subjects of Great Britain as have ⟨been captured by⟩ French Privateers armed & equip⟨ped in the Ports⟩ of the United States between the 5 of June and 7. of August last and which have been restored.
The Names of the vessells which have come to my knowledge, as of this description, are noted at foot: others that may be in the same predicament will be communicated hereafter.
To put the measure into execution I have to request that you will in concert with the British Consul resideing within your District, or nearest to you, Appoint persons to establish the value of such vessells and Cargoes at the times of their Capture, and of their arrival in the ports into which they are brought, according to their value in such ports; reporting to me the result of your proceeding.
I am Sir   Your Obedt Servant

Names of the vessels
Jane
Lovely lass
Prince William Henry

